DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 4-7, and 18, and 20, the limitation “the remainder of the rear panel” lacks a clear basis in the claim.  A remainder is defined as “a part of something that is left over when other parts have been completed, used, or dealt with.”  There are no other parts of the rear panel specified in the claim by which a remainder therefrom could be clearly defined.  
Additionally, it is noted that dependent claims 4, 5, and 20 recite “a remainder of the rear panel”, which was previously introduced in claim 1 and claim 18.  As such, it is not clear if this is the same “remainder” or not.  It appears these recitations should be changed to “the remainder”.
As to claim 20, the claim recites “the header box of claim 18” but claim 18 claims more than just a header box.  It is not clear if the claim requires all the limitations of the independent claim.
As to claim 19, the claim recites “the retail display system of claim 20” but claim 20 does not recite a retail display system.  The claim therefore lacks adequate antecedent basis in the claim.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 does not include all of the limitations of claim 18 since it only claims the header box and not the retail display system.  Claim 19 claims “The retail display system of claim 20” which is improper since claim 20 only recites a header box.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, as best understood, Holt teaches a header box 176 configured to be coupled to a retail display structure (see paragraph 0019, 0029, figures 1-11), the header box comprising:
a front panel 180 having a bottommost edge (see figure 6, paragraph 0029);
a rear panel 182 initially formed coplanarly with the front panel and folded about a first fold line of the header box relative to the front panel to extend entirely spaced from and substantially parallel to the front panel, wherein the rear panel defines at least one depending flange 184, 186, 190 (see paragraph 0029) extending downwardly from a remainder of the rear panel; and
a bottom panel 184 initially formed coplanarly with each of the front panel and the rear
panel and bordering the rear panel about a second fold line, the bottom panel being folded about the second fold line to extend between the rear panel and the front panel, 
Holt does not teach the bottom panel being positioned above the bottommost edge of the front panel and above the at least one depending flange of the rear panel (see figure 6, paragraph 0029);
wherein a reception cavity is formed between the front panel and the at least one
depending flange and below the bottom panel for slidably receiving a cross bar 128 (see figure 10) of the retail display structure such that the bottom panel contacts the cross bar and the header box fits atop the cross bar.
	Clark (US-2012/0233843) teaches a retail header box that is supported on a cross bar in a reception cavity (see Clark figures 1, 5, 6).  Clark does not teach that cavity formed by a bottom panel and flanges as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636